Citation Nr: 0000530	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-05 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
distal muscular dystrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for distal muscular 
dystrophy.  


REMAND

The veteran claims his distal muscular dystrophy first 
manifested as numbness in his legs during his period of 
military service.  On his original claim for compensation, 
filed in March 1975, the veteran noted treatment at Fort Dix 
for complaints of numb legs.  The service medical records in 
the claims file fail to note any such treatment.  In fact, 
the service medical records contain only the reports of the 
veteran's induction and separation examination, a record of a 
dental examination, and a notation of a visit to an eye 
clinic.  In July 1975, the RO denied the veteran's claim.

In April 1997, the veteran filed a request to reopen his 
claim for compensation for muscular dystrophy, noting that he 
had been treated in service for numb legs.  In June, July and 
August 1997, the veteran requested that the RO obtain the 
records of his treatment at Fort Dix.  The record fails to 
show those records were requested or that the veteran was 
informed they were unavailable.  In October 1997, the RO 
denied the veteran's request to reopen his claim on the 
grounds that no new and material evidence had been presented 
since the July 1975 rating decision became final.  In both 
his Notice of Disagreement and his Substantive Appeal, the 
veteran again referred to the existence of records from Fort 
Dix regarding treatment for complaints of numb legs.  

In the Board's opinion an additional effort should be made by 
the RO to assure that complete service medical records are 
obtained.  In this regard the Board would note that in the 
case of Hayre v. West, 188 F.3d 1327, 1331 (Fed. Cir. 1999) 
the Federal Circuit Court indicated that "a single request 
for SMRs specifically requested by the claimant and not 
obtained by the RO does not fulfill the duty to assist."  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

The RO should contact the National 
Personnel Records Center and the medical 
facilities at Fort Dix and request any 
additional service medical records 
pertaining to the veteran.  The RO should 
document all attempts made to obtain 
service medical records.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


